236 Ga. 99 (1976)
222 S.E.2d 380
GORDON
v.
GORDON.
30457.
Supreme Court of Georgia.
Argued November 10, 1975.
Decided January 27, 1976.
John Cromartie, Jr., Elizabeth Youngerman, Fred B. Davis, Phyllis J. Holmen, for appellant.
GUNTER, Justice.
This is an attempted appeal from a judgment that is not final in the trial court. The trial judge rendered a judgment in a divorce case; a timely motion for a new trial was filed by the defendant below; and the trial judge thereafter entered a judgment that vacated the divorce judgment and ordered a new trial. There is no certificate for immediate review, and this court has not granted an interlocutory appeal. Code Ann. § 6-701 (a).
A judgment that grants a new trial is not an appealable judgment. See Henderson v. Henderson, 231 Ga. 208 (200 SE2d 867) (1973), and cases there cited. This appeal must be dismissed as premature.
Appeal dismissed. All the Justices concur.